The petitioner alleged that he had sustained a hernia by accident while pushing a two-wheeled hand truck loaded with *436wool; that he told the foreman who instructed him to seethe doctor when he arrived at eleven a. m. The occurrence was stated to have taken place at or about eight A. h. that morning. Petitioner asserts he did not continue his regular-work but waited around, doing a few odd jobs until the-doctor arrived, when he saw him, was examined and was-told he had a hernia; was advised to procure a truss and claimed he did and returned to work, finishing out the day.. He thereafter worked for another week when he was discharged by the respondent.
The foreman denied knowledge or notice of an accident or injury as claimed by petitioner, asserted that petitioner told him about eight a. m. on the morning in question that he felt a pain in his right side; that the day before, when taking a bath, he noticed a lump on his side; that the foreman told him to see the plant doctor on his arrival at eleven a. m.,. which the man did.
Without commenting further on the testimony, I am induced to the conclusion that the petitioner failed to sustain the burden required in showing a compensable hernia; that the uncontradicted evidence shows he was on his feet after this alleged occurrence for at least three hours, working around and doing odd jobs such as picking up paper and wool, and assisting in some duties until the doctor came.. There seems not to be the degree of prostration which a real, traumatic hernia would necessarily require.
Proof of accident itself is denied by the foreman, who-gives a history contrary to the petitioner’s claim.
There is the further fact that proof shows claimant appeared at an informal hearing, told his story to the referee,, who denied an award on the ground of lack of prostration.
After giving careful consideration to the evidence produced,, and the reasons advanced by the respondent herein for denial of an award,
Hakry J. Ooas, Deputy Commissioner.